 

Exhibit 10.1

 



CONSULTING AGREEMENT

 

Name and Address of Company:

The McClatchy Company

2100 Q Street

Sacramento, CA 95816

Name and Address of Consultant:

Robert J. Weil

Burrell Group Inc.

2400 Leechburg Rd, Suite 216

New Kensington, PA  15068

Start Date of Term:

July 1, 2015

End Date of Term:

December 31, 2016

Consulting Fee:

In exchange for the performance of the Consulting Services during the Term at
the Company’s request, the Company shall pay (or cause to be paid) to Consultant
(i) $5,000 per month of the Term during the 2015 calendar year and (ii) $2,500
per month of the Term during the 2016 calendar year.

Consulting Services:

Consultant agrees to provide advisory transition services to assist the Company
with transition matters relating to the Company’s operations in California, the
Northwest, Texas, Kentucky, and Pennsylvania, as well as to provide such other
advice, counsel, and assistance as the Company may from time to time during the
Term reasonably request and to represent the Company on industry boards for the
term of any current such assignments.

 

THIS CONSULTING AGREEMENT incorporates the attached Terms and Conditions
(collectively, this “Agreement”) and is entered into as of the Start Date of
Term noted above, by and between the Company identified above (the “Company”)
and the consultant identified above (“Consultant”). The Company desires to
engage Consultant to provide the services described above (the “Consulting
Services”). The parties execute and deliver this Agreement to state their mutual
obligations hereunder.

 

 



THE MCCLATCHY COMPANY Consultant

 

 

By:       Patrick Talamantes   Robert J. Weil     President & Chief Executive
Officer        

  



By:           Billie McConkey         Vice President Human Resources      



 



Date:     Date:    



 

 

 

 

TERMS AND CONDITIONS

 

1. Consulting Services; Term. Commencing on and ending on the dates shown above
(the “Term”), Consultant hereby agrees to provide the Consulting Services to the
Company. Consultant shall perform the Consulting Services in accordance with the
standard of care and diligence normally observed in his profession. Consultant
shall be expected to work as a consultant to the Company no more than eight (8)
hours per week, on average, during the Term. Upon the expiration or termination
of this Agreement, this Agreement will terminate except that Sections 3-11 will
continue in full force and effect.

 

2. Consulting Fees; Expenses.

 

(a) As compensation for the Consulting Services, the Company shall pay
Consultant the consulting fee shown above (the “Consulting Fee”) in arrears
within thirty (30) days following the end of each month of the Term. Consultant
understands and agrees that no other compensation will be provided to Consultant
for the Consulting Services and that no other compensation will be due or owed
to Consultant for the Consulting Services aside from the Consulting Fee.

 

(b) During the Term, Consultant shall also be reimbursed for reasonable travel
and other expenses incurred or paid by Consultant in connection with the
performance of the Consulting Services under this Agreement, upon presentation
of expense statements or vouchers or such other supporting information as may
from time to time be requested by the Company, in accordance with such policies
of the Company. The Company will reimburse Consultant within thirty (30) days of
receiving supporting documentation.

 

3. Non-Disclosure.

 

(a) To the extent that, before or after the Start Date of Term, Consultant comes
into possession of any proprietary or confidential information regarding the
Company or any party related to or affiliated with the Company (such information
collectively referred to herein as “Confidential Information”), neither
Consultant nor any party related to or affiliated with Consultant shall, during
the Term and thereafter, directly or indirectly disclose to any third party any
Confidential Information, except that with respect to Confidential Information
relating to the Company, Consultant may disclose such Confidential Information:
(i) as required by law; (ii) to the extent it becomes generally available to the
public without breach of this Agreement; and (iii) if received lawfully from a
third party that has no legal obligation to keep such information confidential.
In the event that Consultant is required by legal process to disclose
Confidential Information, Consultant shall, to the extent legally permissible to
do so at any time, immediately advise the Company, and if requested, Consultant
shall cooperate with the Company to limit and shield such disclosure.

 

(b) Consultant acknowledges that the Confidential Information may constitute
material, non-public information. Consultant is aware that the securities laws
of the United States and other relevant jurisdictions prohibit any person who
has material, non-public information concerning the issuer of publicly traded
securities from purchasing or selling such securities or from communicating such
information to any other person when it is reasonably foreseeable that such
person is likely to purchase or sell such securities.

 

(c) The Company and each of their respective related or affiliated parties shall
be entitled to injunctive relief, to which Consultant hereby consents, and all
other relief available at law or in equity to prevent or remedy any breach of
this Section 3.

 



2

 

 

4. Independent Contractor Status. The relationship of Consultant to the Company
in performing the Consulting Services shall be that of an independent
contractor, and nothing contained in this Agreement shall create or imply a
partnership, joint venture, agency, or employment relationship between
Consultant and the Company. Consultant shall have sole control of the manner and
means of performing the Consulting Services under this Agreement and shall
complete such services in accordance with Consultant’s own means and methods of
work. Consultant is not authorized to bind the Company or to otherwise make any
representation, agreement, or commitment on behalf of the Company. The Company
will not withhold any federal, state, or local payroll taxes or any state
unemployment or similar taxes in respect of the Consulting Services. Consultant
will be responsible for the payment of all federal, state, or local taxes
relating to the Consulting Fees. The Company shall not provide to Consultant
workers’ compensation, disability insurance, Social Security, or unemployment
compensation coverage, nor any other statutory benefit generally granted to
employees of the Company.

 

5. Ownership Rights. Any and all content, products, materials, and the like
developed or created in any manner by Consultant during this engagement relative
to the Consulting Services (“Deliverables”) shall be the sole and exclusive
property of and full ownership in the Deliverables (including intellectual
property rights therein) shall be vested with the Company. Consultant hereby
assigns all right, title, and interest in the Deliverables to the Company and
waives all moral rights therein. The Company shall have the exclusive right to
copy, publish, perform, use, exploit, advertise, and exhibit all Deliverables,
and to authorize others to do so, in any and all media (whether known or unknown
or hereafter devised) throughout the world in perpetuity as the Company in its
sole discretion shall determine. Upon the expiration or termination of the
Agreement for any reason, Consultant will promptly deliver to the Company all
Deliverables, whether or not completed, as of the effective date of termination,
including drafts and copies thereof, and all Company materials that were
obtained by Consultant as a result of this Agreement.

 

6. Termination. Either party may terminate this Agreement at any time for any
reason prior to the end of the Term by ten (10) business days’ written notice to
the other. If the Company terminates this Agreement with ten (10) business days’
written notice but without a material breach by Consultant, the Company will pay
all consulting fees remaining for the full Term. If Consultant terminates this
Agreement with ten (10) business days’ written notice, the Company will only be
responsible to pay Consultant for the Consulting Services satisfactorily
rendered through the effective date of termination in an amount prorated through
the effective date of termination. If Consultant materially breaches any
provision of this Agreement, the Company may terminate the Agreement immediately
without prior written notice and will pay Consultant only for the Consulting
Services satisfactorily rendered through the effective date of termination in an
amount prorated through the effective date of termination.

 

7. Indemnification. Consultant agrees to indemnify and hold harmless the Company
and its officers, directors, employees, and agents (“Indemnitees”) against any
and all loss, liability, damages, consequential damages, legal judgments, costs,
and expenses, including reasonable attorneys’ fees, which Indemnitees incur
arising out of, relating to, or resulting from any and all acts or omissions of
Consultant in connection with his performance under this Agreement, including
without limitation any breach by Consultant of any provision of this Agreement.

 

8. Notices. All notices, requests, demands, and other communications under this
Agreement shall be in writing, shall be addressed to the receiving party at the
address provided above, and shall be deemed to have been duly given on the date
of delivery to the party’s indicated address. Either party may change its
address for purposes of this Section 8 by giving the other party written notice
of the new address in the manner set forth above. For purposes of this
Agreement, the term “in writing” includes an email communication from the
sending party to the known email address of the receiving party.

 

9. Assignment. Consultant shall not assign any rights under this Agreement or
delegate the performance of any of the Consulting Services hereunder without the
prior written consent of the Company.

 



3

 



10. Certain Representations. Consultant represents and warrants to the Company
that (i) Consultant, and to Consultant’s knowledge, all of Consultant’s agents
and advisers, if any, are persons that Company is permitted to do business with
in accordance with applicable laws; (ii) Consultant will not employ or engage
any agents or advisers that the Company is not permitted to do business with
under any applicable law; (iii) this Agreement and the Consulting Services
contemplated hereby do not conflict with or violate any contractual, fiduciary,
or any other obligations that Consultant owes any other person or entity; and
(iv) Consultant will comply with all applicable laws in performing the
Consulting Services.

 

11. Miscellaneous. This Agreement (i) contains the entire understanding between
the parties hereto with respect to the subject matter hereof and entirely
supersedes all prior agreements, arrangements, and communications regarding such
subject matter; (ii) may be amended, waived, changed, or modified only by an
agreement in writing signed by both parties; (iii) is entered into by and
between sophisticated parties with benefit of counsel and shall be construed
neutrally to effect the intent hereof; (iv) shall be interpreted (and if
appropriate, reformed) to the fullest extent possible to permit enforcement
hereof; and (v) shall be governed by and interpreted in accordance with the laws
of the State of California, excluding laws pertaining to conflicts of law. With
respect to any suit, action, or proceeding relating to this Agreement, each
party hereby irrevocably submits to the jurisdiction of the State and Federal
courts located in Sacramento County, State of California. Venue for any such
action shall lie exclusively in the State and Federal courts located in
Sacramento County, State of California. The prevailing party in any action to
enforce this Agreement shall be reimbursed all of its costs, including
reasonable attorneys’ fees and expenses, incurred in connection with such
enforcement.

 



4

 

